Citation Nr: 1402739	
Decision Date: 01/22/14    Archive Date: 01/31/14

DOCKET NO.  05 28-574A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for total left knee replacement as secondary to a service-connected right knee disability.  

2.  Entitlement to service connection for degenerative joint disease of the lumbar spine as secondary to a service-connected right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to December 1971.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2003 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran appeared at a hearing before a Veterans Law Judge in April 2008.  A transcript of that hearing is in the Veteran's file.  However, the Veterans Law Judge who conducted the April 2008 videoconference Board hearing is no longer employed by the Board.  The Veteran was informed that he could be afforded a new hearing under 38 U.S.C.A. § 20.717, and in August 2012, he submitted a request for another videoconference Board hearing at his local RO.  This hearing was held in October 2013; a transcript of that hearing is in the Veteran's Virtual VA file.

In a September 2008 decision, the Board denied the Veteran's claims.  He appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court) and pursuant to an April 2009 Joint Motion for Remand, the Court vacated the Board's decision and remanded the matter for compliance with the terms of the Joint Motion.  The Board remanded the claims in September 2009, August 2010, and April 2013.

This appeal was processed using the Virtual VA and VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.



FINDINGS OF FACT

1.  The competent and credible evidence of record is in equipoise as to whether the Veteran's currently diagnosed left knee disorder was incurred secondary to his service-connected right knee disorder.

2.  The competent and credible evidence of record is in equipoise as to whether the Veteran's currently diagnosed lumbar spine disorder was incurred secondary to his service-connected right knee disorder.


CONCLUSIONS OF LAW

1.  Resolving doubt in favor of the Veteran, a left knee disorder was incurred secondary to a service-connected disability.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).

2.  Resolving doubt in favor of the Veteran, a lumbar spine disorder was incurred secondary to a service-connected disability.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the provisions of the Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist claimants in the development of their claims.

A VCAA notice letter was sent to the Veteran regarding his claims for service connection in August 2003, January 2006, and October 2009.  The Board need not discuss in detail the sufficiency of these VCAA notice letters in light of the fact that the Board is granting the Veteran's claims below.  Any potential error on the part of VA in complying with the provisions of the VCAA has essentially been rendered moot by the Board's full grant of the benefits sought on appeal addressed in this decision.

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2012).  Accordingly, the Board will proceed to a decision.  

II.  Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2013).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for a disability that is proximately due to or the result of an established service- connected disability.  38 C.F.R. § 3.310 (2013). This includes disability made chronically worse by service- connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  The Board notes that there was an amendment to the provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744 - 47 (Sept. 7, 2006).  The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is judged.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (the Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Veteran's primary argument is that he has left knee and lumbar spine disorders secondary to an altered gait caused by his service-connected right knee disorder.  See Transcripts of April 2008 and October 2013 Board Hearings.

The Veteran has consistently claimed that he has had an altered gait.  In addition to his own assertions, he has submitted a March 2008 letter from a friend, L.L., who stated that that he had seen the Veteran's gait, and the Veteran walked bow-legged prior to his knee surgeries.  Additionally, an April 2008 letter from a nurse, M.Z., R.N., contains her observations that the Veteran had a labored gait and dramatically bowed legs.  The medical evidence of record neither supports nor disputes that the Veteran has walked with an altered gait.  The Board also notes that the Veteran and other lay persons are competent to describe difficulties in his gait as such comes to them through their senses and, as such, require only personal knowledge rather than medical expertise.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  See also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lay evidence-as, for example, the Veteran's contentions in the present case-does not lack credibility simply because it is unaccompanied by contemporaneous medical evidence).  As such, the Board accepts that the Veteran has walked with an altered gait.

A review of the evidence of record shows that the Veteran clearly has current disabilities of the left knee and lumbar spine, as he has undergone multiple surgeries on both his left knee and spine.  Therefore, the salient question to be answered is whether that currently diagnosed left knee and lumbar spine disorders were caused by his service-connected right knee disorder.  In this matter, there are multiple medical opinions of record, each of which will be reviewed below.

A September 2003 VA medical examination was conducted with the examiner having access to and reviewing the claims file.  The Veteran told the examiner that his right knee was operated on in 1972, 1974 or 1975, and 1990.  In reporting the Veteran's history, the examiner noted that, following the mid-1980's surgery on the left knee, the Veteran remained very physically active.  The Veteran stated that he began having back pain in the mid-1990's.  Although he reported a history of sciatica symptoms in his legs, he had not noticed any such symptoms within the past two years.  

The examiner noted that the Veteran's gait was antalgic.  An x-ray of the lumbar spine indicated moderately advanced degenerative changes and scoliosis.  Multilevel discogenic disease was seen, most pronounced at the lumbosacral level where the disc space was almost obliterated.  The diagnosis was bilateral total knee replacement, and lumbar spine degenerative joint and disc disease. 

The examiner's opinion was that the Veteran's left knee and lumbar spine disorder were not secondary to the service-connected right knee condition.  In making her decision, the examiner noted that the claims file contained no evidence of gait dysfunction.  She also reported that, even if a gait dysfunction existed, it would not have caused the severe degenerative changes of the lumbar spine noted in the examination report.

While the September 2003 VA examiner's opinion is evidence that weighs against the claim, the Board has afforded this opinion less probative value due to contradictory findings that exist within the examination report.  For example, at one point in the report, the examiner remarked that she observed that the Veteran walked with an antalgic gait; however, as rationale for her negative nexus opinion, she said that the claims file contained no evidence of gait dysfunction.  As such, her negative nexus opinion is not supported by her own examination observations.  Additionally, she gave no reasons to support her assertion that a gait dysfunction would not have caused the severe degenerative changes of the lumbar spine.  Thus, the September 2003 VA examination report is assigned less probative value by the Board.

The Veteran underwent another VA examination in December 2009.  The examiner recorded the Veteran's history of injuring his right knee while on active duty and undergoing an arthroscopy of the left knee in the mid-1980's.  The examiner also noted that the Veteran's back pain began in the mid 1990's.  After performing an examination, diagnoses of total replacement of the left knee and lumbar spondylosis were given.  After reviewing the service records, the examiner opined that the Veteran's left knee and lumbar spine disorders were not caused by or a result of his August 1971 right knee injury.  For his rationale, the examiner relied on his clinical expertise and experience as an orthopedic surgeon.  In an October 2010 addendum, the examiner stated that there was no medical evidence to suggest any correlation of the Veteran's left knee surgery and lumbar spine disorder to his right knee disability.

While the December 2009 VA examination report and October 2010 addendum weigh against the claim, the Board has afforded this evidence less probative value due to deficiencies in the rationale for the given opinion.  Although the examiner stated that there was no medical evidence to suggest any correlation, no mention was made of the numerous medical treatises submitted by the Veteran and his representative which discuss the potential impact of gait disturbances.  Additionally, the examiner gave no discussion regarding the Veteran's primary contention-namely, that his altered gait has affected his knee and back.  Thus, the December 2009 VA examination report and October 2010 addendum are assigned less  probative value by the Board.

In December 2011, VA returned the Veteran's claims file to the examiner who performed the September 2003 VA examination.  The examiner reviewed the claims file and commented that the Veteran had a twisting injury on his right knee while playing football during active duty in December 1971, and he had a right meniscectomy in March 1972.  This was followed by other right knee surgeries in 1975 and 1990.  She mentioned that the Veteran had left knee surgery in 1985, and a private medical record from July 2003 reported that the Veteran had another sports injury to his right knee three to four years previously.  She noted that the Veteran had bilateral knee replacements performed in August 2003 due to bilateral degenerative joint disease.

She remarked that the Veteran would not have had an altered gait until about 1992, when he began to complain of bilateral knee pain due to degenerative joint disease due to repeated sports injuries.  Therefore, she said, the Veteran's left knee condition could not be secondary to the right knee condition.

She further opined that it was less likely that the Veteran's lumbar spine condition was due to the service-connected right knee, as there was no medical evidence in the literature that supported the contention that a knee condition leads to multilevel disc and joint disease of the lumbar spine.

The Board has also afforded the December 2011 VA opinion less probative value due to deficiencies in the rationale for the given opinion.  Again, although the December 2011 examiner stated that there was no medical evidence in the literature to suggest that a knee condition could lead to a back condition, no mention was made of the numerous medical treatises submitted by the Veteran and his representative which suggest exactly that point.  

Further, the examiner's December 2011 VA examiner's rationale concerning the Veteran' s left knee appears to rely on a private treatment record from June 2003 which reflects that the Veteran had a sports injury a few years previously.  The examiner apparently extrapolated from that record that the Veteran's altered gait and bilateral knee pain did not start until 1992.  However, this rationale neglects consideration of the Veteran's left knee surgery in 1985, which suggests that the Veteran's left knee difficulties existed much earlier than the VA examiner indicated.  For these shortcomings in the given rationale, the December 2011 VA examiner's opinion is given less probative value by the Board.

Turning to the medical evidence which supports the Veteran's claim, the claims file contains a February 2010 letter from S.A., M.D., which reflects that while Dr. A. has not treated the Veteran, he has treated other patients with a similar history.  Dr. A. remarked that he had encountered a number of patients that had incurred similar knee injuries, and it was his opinion that there was more likely than not a probability that after a knee injury and/or surgery, a patient's gait and posture would be impacted.  He explained that a patient often would start to favor the opposing leg which could result in chronic knee problems.  He also said that when a patient depends on one leg over another, not only can the knees be affected, but also the proper alignment of the spine.  He said that many times, this led to chronic knee and back problems that may require further medical attention to include surgical intervention.

While the February 2010 letter from Dr. A. elucidates medical principles that support the claim, the Board notes that Dr. A. did not offer an opinion regarding the specific Veteran in this case.  As such, the letter from Dr. A. is also lacking, and the Board has not solely relied on it to grant the Veteran's claim.

Of most probative value in the present case are the August 2004  and August 2012 letters from M.W.R., Jr., M.D.  In his August 2004 letter, Dr. R. related that he had been treating the Veteran for over a year for ongoing bilateral knee pain, and he knew of the Veteran's August 2003 bilateral knee replacements.  Dr. R. opined that the Veteran's right knee surgeries from 1972, 1975, and 1990 affected the Veteran's gait, which led to both low back problems as well as left knee problems.  Dr. R. felt that the Veteran's chronic right knee injuries aggravated his low back and left knee complaints.

In his August 2012 letter, Dr. R. opined that it was more likely than not that the Veteran's right knee chronic arthritis and gait abnormality led to the need for multiple surgeries on his left knee.  Dr. R. explained that when a knee has advanced arthritis and affects the gait abnormally, it would lead to increased strain on the spine as well, commonly requiring intervention and treatment.

In giving his opinion, Dr. R. drew from the evidence of record and gave a medical explanation to support his conclusion.  Significantly, nothing within his letters is contradictory.  His opinion relates directly to this Veteran, and his opinion considers both the Veteran's assertions and documented history.  As such, the Board affords the letters from Dr. R. significant probative value.

In evaluating the probative value of competent medical opinion evidence, the Court has stated in pertinent part:  "The probative value of medical evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches...As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the adjudicator..."  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Likewise, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The medical opinions of record appear to be in equipoise.

In light of the fact that the Veteran has had a total left knee replacement and is currently diagnosed with degenerative joint disease of the lumbar spine; and in light of the most persuasive medical opinions that the Veteran's left knee and lumbar spine disorders were caused by an altered gait due to his service-connected right knee disorder, the Board finds that the evidence is, at the very least, in relative equipoise as to whether these disorders were incurred secondary to his service-connected right knee disorder.  Therefore, the Board will resolve doubt in favor of the Veteran and grant the Veteran's claims.

In summary, for the reasons explained above, having resolved doubt in favor of the Veteran, service connection for left knee and lumbar spine disorders is warranted.


ORDER

Service connection for total left knee replacement as secondary to a service-connected right knee disability is granted.  

Service connection for degenerative joint disease of the lumbar spine as secondary to a service-connected right knee disability is granted.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


